       Case 5:20-cv-00768-CSMW Document 14 Filed 05/06/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TABATHA SMITH, et al.                         :        CIVIL ACTION
                                              :
              v.                              :
                                              :
AAA INTERINSURANCE EXCHANGE                   :
OF THE AUTOMOBILE CLUB                        :        NO. 20-768

                                         ORDER

       AND NOW, this 6th day of May, 2020, for the reasons contained in the court’s

Memorandum of today, it is hereby ORDERED that Defendant’s Partial Motion to Dismiss Count

II: Bad Faith (Document No. 9) is DENIED. It is further ORDERED that, on or before May 18,

2020, Defendant shall Answer the Complaint.

IT IS SO ORDERED.

                                   BY THE COURT:



                                     /s/ Carol Sandra Moore Wells
                                   CAROL SANDRA MOORE WELLS
                                   United States Magistrate Judge
